Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

 Claims 23, 26, 29 and 31-33, 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al US2014/0235942 in view of Gertner et al US2006/0167531 and Vazales et al US2013/0104884. 

Regarding claims 23,39 and 42, Hellstrom discloses a method of performing intra-corporeal ultraviolet therapy[see fig.1-2], the method comprising: an internal light therapy (ILT) tube (14), positioned inside an ET tube (1) and a UV light source(13), wherein the UV light source(13) is configured to emit wavelengths[0051 -0052], Hellstrom discloses a method of treating a patient for an infectious condition inside the patient’s body, [0028]([0076]…antimicrobial light to kill bacteria or other infectious matter ) the method comprising: inserting an endotracheal (ET) delivery tube(1) inside a trachea (respiratory patient cavity); and a UV light source(13) positioned in the ET delivery tube to emit UV wavelengths outward from the ET delivery tube effective for treatment of the infectious condition ([0051-0052], [claim 12]), wherein the emission of the UV light provides an intracorporal effect of damage to haploid DNA/RNA of microorganisms selected from the group consisting of bacteria, archaea, fungi, yeast and viruses[0007,0043,0076,
0107]. Hellstrom fails to disclose that the UV source emits an amount of UV-A and/or UV-B radiation, wherein the amount comprises a duration of at least 20 minutes; a ventilator (although Hellstrom discloses that its device is for medicinally treating tissue 
 Regarding claim 26, Hellstrom discloses wherein the ET delivery tube is flexible [see fig.13 (see delivery tube inserted through the penis to get to the bladder)][0108]. 
Regarding claim 29, Hellstrom discloses substantially the invention as claimed but failed to disclose wherein the infections condition is pneumonia. However, Vazales discloses wherein the infections condition is pneumonia [0004,0203,0301,0480]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Hellstrom wherein the infections condition is pneumonia in view of Vazales teaching as such is well known respiratory disease. 
Regarding claim 31, Hellstrom discloses substantially the invention as claimed but failed to disclose a UV-A intensity of at least 13, 15, or 18 W/m2. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a UV-A intensity of at least 13, 15, or 18 W/m2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 32, Hellstrom discloses wherein the amount of UV-A light comprises an intensity of at least 1,100 microWatt/cm 2[See (200milliWatt/cm2) in [0051]].
Regarding claim 33, Hellstrom discloses substantially the invention as claimed but failed to disclose wherein the ET delivery tube is inserted inside an ET Tube. Gertner discloses wherein the ET delivery tube (106) is inserted inside an ET Tube [see fig.9F, 9G]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Hellstrom to have the ET delivery tube is inserted inside an ET Tube in view of Farr teaching as to provide therapy to a patient.
Regarding claims 35,43, Hellstrom discloses wherein the light source is a string of LED light sources [see fig.5 [0088] and [0018] (light sources 13 are mounted back to back and in alternating 90 degrees orientation, with pairs of sources emitting 180 degrees apart at each source location”)]. 
Regarding claim 36, Hellstrom discloses wherein the UV light source is configured to deliver UV light directed outwardly around a circumference of the delivery tube along a substantial length of the delivery tube [see fig.4] ([0087] visualizing an alternating direction horizontal and vertical light sources 13 providing different angle light energy 6).
Regarding claim 37, Hellstrom discloses wherein the UV light source is configured for intermittent emission ([0085] ...light sources very close to the patient's tissue due to small dimensions of the catheter, and with intermittent pulsed electric delivery system.)
Regarding claim 38, Hellstrom discloses wherein the UV-A light comprises wavelengths between 320 nm and 400 nm [0051].
Regarding claims 40 and 44, neither Hellstrom nor Gertner discloses wherein the amount of UV-A light is emitted while ventilating the patient. However, Vazales discloses providing UV therapy while ventilating [0067,480,0488]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Hellstrom in view Gertner to have amount of UV-A light emitted while ventilating the patient in view of Vazales to yield the predictable result of providing breathing support while providing UV treatment.
Regarding claim 41, Hellstrom discloses wherein each of the plurality of UV light sources is a light emitted diode (LED) [ [0071] light sources may furthermore utilize LEDs].
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al US2014/0235942 in view of Gertner et al US2006/0167531 and in view of Vazales et al US2013/0104884 as applied to claim 23 above, and further in view of Farr US2006/006931 4.

Regarding claim 34, Hellstrom in view of Gertner and Vazales discloses substantially the invention as claimed but failed to disclose wherein the ET delivery tube is inserted inside an ET Tube while suctioning the ET Tube. However, Farr discloses that Endoscopes can be diagnostic, for observation only, or operative, having channels for irrigation, suction and the insertion of accessory instruments when a surgical procedure is planned. Thus, endoscope bodies also could provide mechanical or electrical control sections, buttons for valves such as a suction valve, a C02 valve, a water bottle connector, a water feed, a suction port, etc. The common component that all endoscopes must be equipped with is a light guide section for illumination [0012], Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Hellstrom in view of Gertner and Vazales to have the ET delivery tube is inserted inside an ET Tube while suctioning the ET Tube in view of Farr teaching in order to clear the patient airway while providing therapy. 

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
In response to applicant argument, Gertner discloses the steps of inserting a tube inside a trachea [0009]: device is used to treat tracheobronchial tree; emits an amount of UV-A light only from a UV light source ([0104]: optical therapy device 100 includes a UVA light source 126 and UVB and white light are omitted leaving only the UVA dose) in order to prevent or treat an infection disease ([0240]: implants can be used to treat infectious disease). The secondary reference to Vazales teaches ventilation and why one would use UV light to treat patients under ventilation. 

For these reasons, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROLAND DINGA/
Examiner
Art Unit 3792

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792